                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 09, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RICARDO BANUELOS,                             §
                                              §
         Petitioner,                          §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-257
                                              §
CYNTHIA SWAIN,                                §
                                              §
         Respondent.                          §

                       OPINION AND ORDER OF TRANSFER

       This is a habeas action filed pursuant to 28 U.S.C. § 2241 on August 25, 2019 and

received by this Court on September 4, 2019. (D.E. 1). Petitioner Ricardo Banuelos

(89566-379), who is challenging the calculation of his projected release date by the

Bureau of Prisons, is incarcerated at FCI Victorville in San Bernardino County,

California, which is within the Central District of California. (D.E. 1).

       It is well established that a petition for writ of habeas corpus filed pursuant to 28

U.S.C. § 2241 must be filed in the district where the prisoner is incarcerated. Hooker v.

Sivley, 187 F.3d 680, 682 (5th Cir. 1999) (citation omitted); see also Pack v. Yusuff, 218

F.3d 448, 451 (5th Cir. 2000) (citations omitted). FCI Victorville is located in San

Bernardino County, California which is within the jurisdiction of the United States

District Court for the Central District of California, Eastern Division. 28 U.S.C. §

84(c)(1). Therefore, even though Petitioner was sentenced within the Southern District of

Texas, this Court does not have jurisdiction to address Petitioner’s claims.


1/2
        Rather than dismissal, the Court finds this case is more appropriately transferred.

Therefore, the Clerk of Court is ORDERED to TRANSFER this case to the United

States District Court for the Central District of California, Eastern Division. All pending

Motions are DENIED as moot and the Clerk of Court is DIRECTED to CLOSE this

case.

        ORDERED this 9th day of September, 2019.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
